DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Romanov 2020/0095887.
	In regards to Independent Claim 12, Romanov teaches a gas turbine component (72) having an ejection circuit (figure 3) for removing debris from cooling air flowing through a component of a gas turbine system (flow 104 passing through 72 in figure 3), the gas turbine component comprising: an impingement insert (86) disposed within a cavity (84) in the gas turbine component, the impingement inserts including an end wall (96 at downstream end of 86) and a plurality of distribution holes for directing cooling air against a wall of the cavity (holes 92); and a debris ejection circuit (hole 98 and hole 108), including: 17/008,7754a bypass aperture (98) defined in the end wall (96) of the impingement insert, the bypass aperture fluidly coupling an interior of the impingement insert and an end section of the cavity (98 connects 84 and interior outside of 86 where 104 enters in figure 3); and an ejection channel (108) defined in an aft section of the gas turbine component (108 at downstream end of 72), the ejection channel fluidly coupling the impingement insert (86) and a hot gas path (flow path within 80, including vane 62 shown in figure 6) at an exterior of the gas turbine component (80) via the bypass aperture, wherein the ejection channel is positioned aft of the bypass aperture and is formed through a trailing edge of the gas turbine component (108 aft of 98 as shown in figure 3); wherein a pressure differential between the interior of the impingement insert and the exterior of the gas turbine component directs debris in the cooling air through the bypass aperture and the ejection channel to the hot gas path at the exterior of the gas turbine component (air 104 passes from higher pressure to lower pressure area, such that the flow travels from arrow 104, to 84, through 108, and into flow path with vanes 62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanov as applied to claim 12 above, and further in view of Tobery 4,962,640.
	Regarding Dependent Claim 17, Romanov teaches the invention as claimed and discussed above.  However, Romanov does not teach that the bypass aperture has a diameter of 2.54 mm (0.1 in) to about 3.91 mm (0.15 in).  Tobery teaches a bypass aperture (44) of a cooling insert (22) with a diameter of 0.1 to 0.15 inches (44 is four to six times larger than distribution holes, which are 0.030 inches to 0.040 inches, resulting in a range of 0.12 inches to 0.24 inches, where the lower bound is within the claimed range, Col. 3, ll. 41-43, and Col. 4, ll. 20-25).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to change the diameter of the bypass aperture of Romanov to be 0.12 inches, as taught by Tobery, in order to draw the entrained particles through the bypass aperture instead of the cooling holes in the cooling insert (Col. 4, ll. 20-36).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanov as applied to claim 12 above, and further in view of Lacko 2016/0376993.
Regarding Dependent Claim 18, Romanov teaches the invention as claimed and discussed above.  However, Romanov does not teach that the ejection channel has a diameter greater than or equal to a diameter of the bypass channel.  Lacko teaches that the size of an ejection channel into a turbine gas flow path can be increased to increase flow or decreased to reduce drag (paragraph [0005]).  Therefore, the size of the ejection channel is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the size of the ejection channel reduces drag, and increasing the size increases the volume of flow. Therefore, since the general conditions of the claim, i.e. the size of the ejection hole, was disclosed in the prior art by Lacko, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size of the ejection hole of Romanov to be larger than the bypass channel, as taught by Lacko, in order to maximize flow through the channel while minimizing drag.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov as applied to claim 12 above, and further in view of Batt 2018/0179897.
	Regarding Dependent Claim 19, Romanov teaches the invention as claimed and discussed above.  However, Romanov does not teach that the pressure ratio between the interior of the turbine component and the exterior of the gas turbine component is between about 1.1 to about 1.8.  Batt teaches that the pressure drop through the interior of a stator is dependent upon the shape of the cooling channels within the stator (paragraph [0004]).  Therefore, the pressure drop across the cooling channels of a stator is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that changing the shape of the cooling channels through the stator will change the pressure drop across those section of the stator. Therefore, since the general conditions of the claim, i.e. that the shape of the channels can be changed, was disclosed in the prior art by Batt, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use cooling channels in the stator vane that result in a pressure drop across the ejection channel between about 1.1 and about 1.8 to meet the cooling demands of the stator vane.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Allowable Subject Matter
Claims 1-5, 7-11 are allowed.
Claims 13-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of independent claim 1, a pressure differential directs debris in the cooling air through the bypass aperture and the ejection channel to the wheelspace cavity; and prior art fails to teach, in combination with the other limitations of dependent claim 13, that the gas turbine component comprises a nozzle of the gas turbine system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741